PER CURIAM.
James Alligood petitions this court for a belated appeal, alleging that he did not receive an order denying rehearing until the time had expired for timely filing a notice of appeal. Alligood’s underlying claim in the circuit court, however, was a petition for writ of habeas corpus. This court has held that the proper remedy in this circumstance is a motion for relief from judgment in the circuit court rather than a petition for belated appeal in this court. Powell v. Florida Department of Corrections, 727 So.2d 1103 (Fla. 1st DCA 1999). Accordingly, we deny the instant petition but do so without prejudice to Alligood’s right to file a Rule 1.540(b) motion in the lower tribunal.
PETITION DENIED WITHOUT PREJUDICE.
BARFIELD, C.J., WEBSTER and VAN NORTWICK, JJ., concur.